DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 are pending in this Office Action.
Claim Objections


Claims are objected to because of the following informalities:  
Claim 20, page 32 recites “the active bias circuit of claim 1, wherein the compensation circuit …...” Should be corrected to say: “the active bias circuit of claim [[1]]19, wherein the compensation circuit …...”.
Appropriate correction is required.  


Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-3, 5, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matteo Troiani et al., (US 2016/0191196 A1) hereinafter “Troiani” in view of Ibrahim E. Pehlivanoglu (US 2018/0054171 A1) hereinafter “Pehlivanoglu”.  
Regarding claim 1, Troiani disclose an active bias circuit, comprising (Troiani: Fig. 1-2A/B, optical module includes optical signal generator and supply voltage node and a bias current node, as active bias circuit such as Switch S1, S2, are understood to be any device that when the bias is active, … may be diff, pair or any FET or transistor for means to turn off and on the bias modulation, see Abstract, ¶¶ [0052], [0027]- [0028], [0030]- [0033]): 
a voltage control element to establish a control voltage (Troiani: Fig. 1-2A/B, voltage control element such as 140, connected to supply voltage node 112 for maintaining the charge on the charge device to control/improves performance by establishing a fast response time… ¶¶ [0031]- [0035], [0052]); 
an active bias device to provide a power bias from a power supply based on the control voltage (Troiani: Fig. 1-2A/B, active bias device e.g., 132, 134, FET or transistor provide power bias to device driver 104 from voltage control/regulate device 140 (receiving its power form Vdd node 112), voltage control element such as 140, connected to supply voltage node 112 for maintaining the charge on the charge device to control/improves performance by establishing a fast response time… and current source 120, ¶¶ [0026]-[0028], [0032], [0031]-[0035], [0052]); and 
a compensation circuit coupled to receive the power bias from the active bias device, the compensation circuit configured to set an output impedance of the active bias circuit and to compensate for parasitic capacitance of the active bias device (Troiani: Fig. 1-2A/B, failure to properly terminate resistance causes reflection due impedance mismatch active, thus proper impedance match, R1 and R2 are provided for impedance matching, also controller or other element monitor the voltage on node 260 to detect when circuit is settled for by monitoring capacitance of current bias source 268, , ¶¶ [0024], [0042]-[0043],0051]).  
Troiani does not expressly disclose a compensation circuit coupled to the active bias circuit and to compensate for parasitic capacitance of the active bias device.
However, Pehlivanoglu disclose a compensation circuit coupled to receive the power bias from the active bias device, the compensation circuit configured to set an output impedance of the active bias circuit and to compensate for parasitic capacitance of the active bias device (Pehlivanoglu: Fig. 1-2A/B, 3, power bias 12, 13 compensation circuit 57, output impedance to compensate parasitic capacitance ¶¶ [0006], [0034], [0102]-[0104], [0044], [0097], [0043],[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Troiani with well-known feature in the art to utilize a compensation circuit coupled to receive the power bias from the active bias device, to compensate for parasitic capacitance of the active bias device as taught by Pehlivanoglu in order the transconductance device further configured with a mid-node impedance network electrically connected between the transconductance device such that the mid-node impedance configured to compensate for a parasitic capacitance of the transconductance device.  See Paragraph [0006].  & MPEP 2143.I (A-D). 
Regarding claim 9, is rejected the same as claim 1 because of same limitation except:
An optical transmitter, comprising: a laser diode; a driver configured to provide a driving bias to the laser diode based on input data;
At least the combination of Troiani disclose an optical transmitter, comprising: a laser diode; a driver configured to provide a driving bias to the laser diode based on input data (Troiani: Fig. 1-2A/B, optical transmitter of Fig. 1-2, include laser diode 108, 256, driver 104, driving bias to laser diode based on input data 116, ¶¶ [0032], [0024], [0026]);
Regarding claim 19, is rejected the same as claim 1 and 9 because of the exact same limitation except:
a current source connected in series with the voltage control element,
a high-pass filter coupled between the voltage control element and the active bias device;
At least the combination of Troiani disclose a current source connected in series with the voltage control element (Troiani: Fig. 1-2A/B, current source 120, 212, connected in series with voltage control element 140 (R1 or R2 in series with current source 278, and capacitor 240, ¶¶ [0038], [0054], claim 14);
a high-pass filter coupled between the voltage control element and the active bias device (Pehlivanoglu: Fig. 1-2A/B, 3, 5, 12, high-pass filter 123, between active bias 112 and input bias voltage control element ¶¶ [0123]- [0124]);
Regarding claim 2, the combination of Troiani disclose the active bias circuit of claim 1, further comprising a current source connected in series with the voltage control element, to establish the control voltage across the voltage control element (Troiani: Fig. 1-2A/B, current source 120, 212, connected in series with voltage control element 140 (R1 or R2 in series with current source 278, and capacitor 240, ¶¶ [0038], [0054], claim 14).
Regarding claim 13, is rejected in the same manner as claim 2.
Regarding claim 3, the combination of Troiani disclose the active bias circuit of claim 1, further comprising a high-pass filter between the voltage control element and the active bias device, the high-pass filter setting low frequency operation for the active bias circuit (Pehlivanoglu: Fig. 1-2A/B, 3, 5, 12, high-pass filter 123, between active bias 112 and input bias voltage control element ¶¶ [0123]- [0124]).
Regarding claim 14, is rejected in the same manner as claim 3.
Regarding claim 5, the combination of Troiani disclose the active bias circuit of claim 1, wherein the compensation circuit comprises a parallel arrangement of a resistor and an inductor (Pehlivanoglu: Fig. 1-2A/B, 3, 5, 12, compensation circuit 57, that may be arranged at least to include resistor 31 being in parallel inductor 33, ¶¶ [0180]- [0124]).
Regarding claim 11, is rejected in the same manner as claim 5.
Regarding claim 20, is rejected in the same manner as claim 5.
Regarding claim 10, the combination of Troiani disclose the optical transmitter of claim 9, wherein the optical transmitter further comprises a compensation circuit coupled between the active bias device and the driver (the combination of Troiani: Fig. 1-2A/B, optical transmitter module includes s active bias circuit such as Switch S1, S2 (e.g., FET or transistor for means to turn off and on the bias modulation),driver module 104, optical device (LD) 108, see ¶¶ [0024], [0027]- [0028], and Pehlivanoglu further disclose Fig. 1-2A/B, 3, compensation circuit 57, output impedance to compensate parasitic capacitance, the output connect to laser diode 108 of Troiani, ¶¶ [0101]-[0102]).
Regarding claim 12, the combination of Troiani disclose the 12. The optical transmitter of claim 10, wherein the compensation circuit is configured to set an output impedance of the active bias device and to compensate for parasitic capacitance of the active bias device (Pehlivanoglu: Fig. 1-2A/B, 3, power bias 12, 13 compensation circuit 57, output impedance to compensate parasitic capacitance ¶¶ [0006], [0034], [0102]- [0104], [0044], [0097], [0043], [0051]).
Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Troiani in view of Pehlivanoglu” and further in view of Massimo Grasso et al., (マッシモ グラッソ et al.) (JP 2005505179 A) hereinafter “Grasso”.
Regarding claim 6, the combination of Troiani disclose the active bias circuit of claim 1, but does not expressly further disclose comprising a bypass resistor coupled in parallel with the active bias device.
However, Grasso a bypass resistor coupled in parallel with the active bias device (Grasso: Fig. 5, active bias circuit 190, also, 160, transistor 192, is in parallel with resistor 50 providing an active impedance, ¶¶ [0036]- [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Troiani with a bypass resistor coupled in parallel with the active bias device as taught by Grasso in order to correct and reduce interference as well as providing active impedance such that when transistor is on it sink high frequency negative spike.  See Paragraph [0036]- [0038] & MPEP 2143.I (A-D). 
Regarding claim 16, is rejected in the same manner as claim 6.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Troiani in view of Pehlivanoglu” and further in view of Akihiro Moto (US 2014/0126596 A1) hereinafter “Moto”.
Regarding claim 8, the combination of Troiani disclose the active bias circuit of claim 1, further comprising but does not expressly disclose a high frequency shunt coupled between the power supply and ground.
However, Moto disclose a high frequency shunt coupled between the power supply and ground (Moto: Fig. 1, active driver circuit 13 includes high frequency shunt, power source 35, and resistor 34, ground terminal 13c, see ¶¶ [0016], [0022], [0024]- [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Troiani so that high frequency shunt coupled between the power supply and ground as taught by Moto in order to shunt the substantial current flow into ground hence to protect the other part of circuit from getting damage by excess current.  See Paragraph [0032] & MPEP 2143.I (A-D). 
Regarding claim 18, is rejected in the same manner as claim 8.
Allowable Subject Matter
Claims 4, 7, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636